

115 HRES 863 IH: Honoring Velvalea “Vel” Phillips for a life of public service.
U.S. House of Representatives
2018-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 863IN THE HOUSE OF REPRESENTATIVESApril 27, 2018Ms. Moore (for herself, Ms. Fudge, Ms. Adams, Mr. Evans, Mr. Payne, Mr. Al Green of Texas, Mr. Clyburn, Mr. Thompson of Mississippi, Mr. McEachin, Ms. Jackson Lee, Mr. Butterfield, Mr. Cleaver, Mr. Johnson of Georgia, Ms. Lee, Ms. Blunt Rochester, Mrs. Demings, Ms. Kelly of Illinois, Ms. Norton, Mr. Scott of Virginia, Mrs. Beatty, Mrs. Lawrence, Mr. Richmond, Mr. Pocan, Mrs. Dingell, and Mr. Kind) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONHonoring Velvalea Vel Phillips for a life of public service.
	
 Whereas Velvalea Vel Phillips was born Velvalea Hortense Rodgers in Milwaukee, Wisconsin, on February 18, 1924, and passed away on Tuesday, April 17, 2018, at age 94;
 Whereas Velvalea Vel Phillips, graduated from North Division High School in 1942 and received a bachelor’s degree from Howard University in 1946;
 Whereas after graduating from Howard, she returned to Milwaukee and began volunteering at the local chapter of the National Association for the Advancement of Colored People (NAACP);
 Whereas after getting married in 1948, she and her husband moved to Madison, Wisconsin, to together attend the University of Wisconsin Law School where they were the first Black married couple to integrate the university’s family housing;
 Whereas despite immense hostility, Velvalea Vel Phillips became the first African-American woman to graduate from the University of Wisconsin Law School in 1951, and she and her husband, Dale Phillips, were the first husband-wife team admitted to the Federal bar;
 Whereas soon after, she and her husband moved to Milwaukee, Wisconsin, where she joined the League of Women Voters to register her neighbors to vote;
 Whereas, in 1953, she ran for the Milwaukee School Board and although unsuccessful, she became the first Black candidate to make it past a nonpartisan city-wide primary election, and despite this momentary setback, she continued to challenge School Board policies that disadvantaged African-American teachers and students;
 Whereas, in 1956, Velvalea Vel Phillips was the first woman and first African American elected to the Milwaukee Common Council; Whereas, in 1958, she was elected to the Democratic National Committee, becoming the first Black person of either gender to serve on the national committee of either party, and she used that forum to convince soon-to-be President Kennedy to adopt a national platform fully committed to civil rights;
 Whereas as a Member of the Common Council, Velvalea Vel Phillips fought for fair and affordable housing in the city of Milwaukee, and in 1962, introduced Milwaukee’s first fair housing ordinance, a landmark resolution that dared to declare that, It is to be the policy of the City of Milwaukee to assure the equal opportunity to all persons to live in decent housing facilities regardless of race, color or national origin;
 Whereas on the first occasion that resolution came to a vote, it received one vote in favor, but not one who is easily deterred, she would bring up the measure repeatedly over the years;
 Whereas, in August 1967, 200 activists marched across the bridge dividing the city’s South Side and North Side to demand fair and equal housing access as part of civil rights protests in the city;
 Whereas Vel participated in the protests and became the first known elected official to be arrested while holding office;
 Whereas as a result of her participation in these protests, she was also subject to threats and violence, such as gunshots fired into her home and hate mail threatening her children’s lives, but undeterred, she persisted;
 Whereas, in 1968, after the assassination of Dr. Martin Luther King, Jr., the Milwaukee Common Council would pass her fair housing ordinance, a victory that reverberated around the country and quickly influenced other municipal housing laws;
 Whereas, in 1971, Velvalea Vel Phillips became the first woman judge in Milwaukee County, and the first African-American judge in Wisconsin;
 Whereas, in 1978, Velvalea Vel Phillips reached another milestone with her election as Wisconsin Secretary of State, becoming the first and only African American to ever win statewide office in the State of Wisconsin;
 Whereas after leaving public office, Velvalea Vel Phillips remained engaged in the community; Whereas in recognition of her many accomplishments, she was invited to serve as Distinguished Visiting Professor of Law at Marquette’s Law School during the 2002–2003 school year;
 Whereas, in 2006, she started the Vel Phillips Foundation to establish equality and opportunity for minorities through social justice, education, housing, and jobs and to help high school students successfully make the transition to college;
 Whereas, in 2006, she was recognized by the Wisconsin Historical Society as one of the biggest historical contributors to the State, winning the Robert and Belle La Follette Award for Distinction in Public Service;
 Whereas she remained active in Milwaukee’s Community Brainstorming Conference, which focuses on grassroots leadership;
 Whereas this list of accomplishments does no justice to the number of individual lives she touched and inspired in her community, throughout Wisconsin, and the Nation;
 Whereas Velvalea Vel Phillips’ undeterred tenacity laid the foundation for other women, African Americans, and people in general to muster the courage to strive for the sustained social progress of our young Nation;
 Whereas Vel served as chairwoman of the first successful campaign of an African American for Congress in the State of Wisconsin; and
 Whereas the life of this remarkable woman and American is filled with accomplishments that were unheard of during her time and is a testament to her fearless and steadfast pursuit of equitable living conditions for each American which helped transform our country into a better, more just, and morally advanced society: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes and honors the achievements of Velvalea Vel Phillips as a ground breaker, leader of leaders, role model, and civil rights leader;
 (2)commends the courage, hard work, commitment, and dedication of Velvalea Vel Phillips in fighting for equality for all; and (3)honors the achievements of all American women who have overcome adversity to play a contributing role in society.
			